Order entered October 4, 2015




                                             In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                   No. 05-15-00412-CR

                   BRANDON ALEXANDER BLACKNALL, Appellant

                                            V.

                            THE STATE OF TEXAS, Appellee

                     On Appeal from the 291st Judicial District Court
                                  Dallas County, Texas
                          Trial Court Cause No. F10-23902-U

                                        ORDER
        The Court REINSTATES the appeal.

        On October 5, 2015, we ordered the trial court to make findings regarding why

appellant’s brief had not been filed. On November 3, 2015, we received appellant’s brief,

together with an extension motion. Therefore, in the interest of expediting the appeal, we

VACATE the October 5, 2015 order requiring findings.

        We GRANT the extension motion and ORDER appellant’s brief filed as of the date of

this order.



                                                 /s/    ADA BROWN
                                                        JUSTICE